DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, 11-13, 15-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over McCandlish et al. (U.S. Application Publication No. 2011/0036851) in view of Dery (U.S. Application Publication No. 2006/0086764).
Regarding claims 1-7, 11-13 and 15-17, McCandlish discloses a lid (115) for closing an opening of a container that is adapted to contain a flowable material, the lid comprising a peripheral region (60) engaging, or able to engage, about, within, or both about and within, the container, and a non-peripheral region (116) inwardly of the 
McCandlish fails to teach wherein the formation is hinged at its periphery such that squeezing or pushing on at least one of the first and second gripping portions is adapted to move the catch away from the formation thereby causing the formation to open.
Dery discloses a closure formation (18) that is live hinged save for where it defines an opening, wherein the live hinging is in a depression to enable retention of part of the formation inwardly of a peripheral region (Fig. 1B), wherein when not retained, the formation assumes a stable condition above the peripheral region (Fig. 1A), and the formation is able to move away from the container upon compression of the lid top in a lateral direction to the elongate direction of the spout formation (the lateral direction can be any side direction), wherein the formation is secured in a closed position by a catch (14).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured the lid of McCandlish with the formation and catch structure taught by Dery, in order to provide the lid with a closing and securing structure and such a modification would be a substitution of one known element for another to achieve a predictable result. McCandlish further teaches manufacturing a lid with biased material for closing the lid (pars. 40, 41) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have manufactured 
Regarding claim 9, McCandlish teaches wherein the formation extends across the non-peripheral region (Fig. 19), but fails to teach wherein the formation extends over half the region. It would have been obvious to one of ordinary skill in the art at the time the invention was made to such a modification would have been a change in size of an existing component.  A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).

Allowable Subject Matter
Claims 19 and 21 are allowed.

Response to Arguments
Applicant's arguments filed 12/6/2021 have been considered. Applicant’s arguments with respect to claims 1-7, 9, 11-13, 15-17 have been fully considered but they are not persuasive. The arguments have been addressed in the modified rejection above. Applicant’s arguments, with respect to claims 19 and 21 have been fully considered and are persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY R ALLEN whose telephone number is (571)270-7426. The examiner can normally be reached 9:00 am - 5:00 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY R ALLEN/Primary Examiner, Art Unit 3733